Title: Thomas Jefferson to Oliver Pollock, 4 May 1811
From: Jefferson, Thomas
To: Pollock, Oliver


          
            Sir
            Monticello  Apr. May. 4. 11.
          
           I have duly recieved your favor of Apr. 23d & with it a certificate by which it appears that the papers of the Executive office of Virga during the first year of my administration as Governor are lost, and particularly a letter of mine to you of Nov. 6. 1779.I am really sorry it is not in my power, by memory, to say what were the contents of that letter, of which I do not retain the smallest trace in my mind, nor have I any copy. it was usual for me to write rough draughts of letters & other important papers my self, of which the clerk of the council made fair copies for transmission & kept the rough draught for the use of the office. but the letter you speak of having been dated at the board of trade, must have been written by them & only ‘approved & signed’ by me. be this as it may I have not the least recollection respecting it, and indeed after a lapse of 32. years, & the diversified agencies I have borne during that period, all the particulars of the transactions concerning you while I was governor, are obliterated from my mind, I only recollect generally that we had considerable transactions with you. with my regret that my memory cannot serve you on this occasion accept the assurance of my respect. 
          
            Th: Jefferson
          
        